                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                           Civil Action No. 5:19-cv-249-FL
____________________________________
                                        )
MATTHEW BRADLEY,                        )      ANALYTICAL GRAMMAR, INC.’S
                                        )      MOTION FOR ATTORNEYS’ FEES,
      Plaintiff,                        )      COSTS AND EXPENSES PURSUANT
v.                                      )      TO 28 U.S.C. § 1927 AND THE
                                        )      COURT’S INHERENT AUTHORITY
ANALYTICAL GRAMMAR, INC.,               )
                                        )
      Defendant.                        )
____________________________________)

       Pursuant to Rule 54(d) of the Federal Rules of Civil Procedure, Defendant Analytical

Grammar, Inc. (“Analytical”) hereby moves for an award of its reasonable attorneys’ fees, costs,

and expenses.

       Analytical respectfully requests an award of its attorneys’ fees incurred in this action in

the amount of $177,801.10 and of its costs and expenses incurred in the amount of $6,689.32,

against Plaintiff Matthew Bradley’s former lead counsel Richard Liebowitz and Liebowitz Law

Firm, PLLC, jointly and severally, pursuant to 28 U.S.C. § 1927 and the Court’s inherent

authority.

       The instant motion is based on the memorandum of points and authorities filed in support

herewith; the accompanying declarations of Matthew Bradley, Erin Karl, Dan Booth,

Christopher Thomas, and Ed Timberlake, and their exhibits; the papers on file in this matter; and

on such other evidence or argument as the Court may consider in a hearing on this matter.

       WHEREFORE, Analytical moves for an award of attorneys’ fees in the amount of

$177,801.10 and of costs and expenses in the amount of $6,689.32 in total, to be entered against

Richard Liebowitz and Liebowitz Law Firm, PLLC jointly and severally.




                                         1
             Case 5:19-cv-00249-FL Document 83 Filed 07/08/21 Page 1 of 3
Respectfully submitted this 8th day of July, 2021.



                                     Analytical Grammar, Inc.

                                     By its attorneys:

                                     DAN BOOTH LAW LLC

                                     /s/ Dan Booth
                                     Daniel G. Booth
                                     60 Thoreau Street, #121
                                     Concord, MA 01742
                                     dan@danboothlaw.com
                                     Local Civil Rule 83.1(e) Special Appearance

                                     PARKER POE ADAMS & BERNSTEIN LLP

                                     Christopher M. Thomas
                                     N.C. State Bar No. 31834
                                     christhomas@parkerpoe.com
                                     PNC Plaza
                                     301 Fayetteville Street, Suite 1400 (27601)
                                     P.O. Box 389
                                     Raleigh, North Carolina 27602-0389
                                     Telephone: (919) 835-4626
                                     Facsimile: (919) 834-4564
                                     Local Civil Rule 83.1(d) Counsel




                               2
   Case 5:19-cv-00249-FL Document 83 Filed 07/08/21 Page 2 of 3
                                CERTIFICATE OF SERVICE

       I, Dan Booth, hereby certify that on July 8, 2021, true copies of Analytical Grammar,

Inc.’s foregoing Motion for Attorneys’ Fees, Costs, and Expenses Pursuant to 28 U.S.C. § 1927

and the Court’s Inherent Authority, the supporting memorandum of points and authorities, and

the accompanying declarations of Dan Booth, Erin Karl, Christopher Thomas, and Ed

Timberlake submitted herewith, were electronically filed using the Court’s CM/ECF system,

which will send notification of such filing to the following counsel of record:

                                       Susan Freya Olive
                                       Olive & Olive, P.A.
                                      500 Memorial Street
                                          P.O. Box 2049
                                    Durham, NC 27702-2049
                                   solive@oliveandolive.com
                             (counsel for plaintiff Matthew Bradley)

                                         Albert P. Allan
                                    Allan Law Firm, PLLC
                                   435 East Morehead Street
                                      Charlotte, NC 28202
                                 alallan@allaniplitigation.com
                             (counsel for plaintiff Matthew Bradley)

                                         Luke A. Dalton
                              McAngus, Godelock & Courie, PLLC
                                         P.O. Box 30516
                                       Raleigh, NC 27622
                                    luke.dalton@mgclaw.com
               (counsel for Richard A. Liebowitz and Liebowitz Law Firm, PLLC)




July 8, 2021                                  /s/ Dan Booth
                                              Daniel G. Booth




                                      3
          Case 5:19-cv-00249-FL Document 83 Filed 07/08/21 Page 3 of 3
